The following opinion was filed February 11, 1922:
Vinje, J.
(dissenting). I am unable to concur in thé conclusion that under the contract of July 10, 1911, the *103plaintiff did not bind himself to purchase the stock on or before ten years from July 1, 1911, and in the conclusion that it is an option, and is incomplete as a contract. The contract clearly designates the seller and the buyer, and it is signed by both parties. An option is not so signed. It is signed only by the party giving it. The contract says that the purchase price shall be paid by the purchaser to the seller and provides how it shall be paid, the amount of payments, and the time within which it shall be paid. Just how the contract could be made more definite and certain in those respects it puzzles me to understand. That the owner of an industry may give a valued employee a generous contract is not strange. Whether the contract in question would turn out to be generous would depend upon the prosperity of the business or the future value of the stock. Should that fall below par before the expiration of the contract, it might turn out to be very generous to the seller instead of to the buyer.